Per Curiam.
The evidence does not satisfy us that the complainant’s contrivance to avoid the danger of slipping on smooth surfaced composite pavements was anticipated, nor that it lacked patentable novelty. In this respect the case is doubtless near the line, and calculated to inspire doubt. To create doubt, however, is not sufficient to overthrow the presumption arising from the patent; the evidence should be satisfactorily convincing. Nor is it clear that this contrivance is shown by the record of complainant’s former patent for composite pavements. That patent was exclusively for other elements than the face. It is very doubtful whether the ideas embraced in this contrivance could have been gathered from the drawing of the former‘patent, and it is not suggested that any hint of them is to be found elsewhere in the record. If this were otherwise, however, the result would be the same, as appears from McMillan v. Reese, 1 Fed. Rep. 722, and other cases to the same effect, preceding and following it.
A decree must therefore be entered for an account, and an injunction, with costs.